Citation Nr: 1619938	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a lung condition (claimed as bronchiectasis).

4.  Entitlement to service connection for an immune disorder.

5.  Entitlement to service connection for anemia (claimed as a blood condition).


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from October 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran was initially evaluated at 50 percent for his service-connected PTSD in an April 2011 rating decision.  During the appeal, in a June 2015 rating decision, the RO subsequently granted an evaluation of 70 percent effective January 22, 2010, the date of the original claim.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  The Veteran is presumed to be seeking the maximum possible evaluation and thus the issue remains on appeal as the Veteran has not indicated satisfaction with the rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the Veteran submitted additional evidence in the form of Social Security Administration (SSA) records, which was subsequent to the statement of the case issued in May 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).  Also in November 2015, the Veteran received a VA examination for his service-connected PTSD.  He waived RO consideration of the additional evidence in April 2016.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the PTSD rating claim.  The remaining issues are addressed in the remand section.

FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The PTSD appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from SSA.

The Veteran was provided VA medical examinations for PTSD in October 2010 and November 2015.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for the PTSD claim.

II. Law and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

PTSD is evaluated under Diagnostic Code 9411.  A 10 percent disability rating is assigned for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995). 

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

III. Analysis

The Veteran received VA examinations for PTSD in October 2010 and November 2015. 

At the October 2010 examination, the Veteran reported that he did not socialize with anyone, however, the examiner noted that the Veteran did have a few guys the Veteran went fishing with.  Additionally, the examiner highlighted that the Veteran had very limited social involvement, but did have good family relations with his father, sister, and granddaughter.  Furthermore, the Veteran's appearance was noted as clean and appropriately dressed.  The Veteran had no delusions, hallucinations, and no panic attacks.  The VA examiner's ultimate assessment was that the Veteran did not have total occupational and social impairment due to PTSD as he had deficiencies in most areas instead.  A GAF score of 45 was assigned due to serious symptoms, specifically to include suicidal ideation.

At the November 2015 VA examination, the Veteran described himself as a loner, and reported that he lived by himself.  However, the examination report notes that the Veteran visits his family each summer.  The examiner also highlighted that the Veteran had severe anxiety/panic coupled with depression and suicidal ideation, and that the diagnosis was severe PTSD.  The prior GAF score of 45 was noted again.  Nonetheless, the Veteran did occasionally go fishing with an acquaintance and communicated with his younger sister every month.  Ultimately, the examiner noted occupational and social impairment with reduced reliability and productivity, and not total occupational and social impairment. 

The evidence shows that the Veteran's PTSD manifests in a wide range of symptoms that include depressed mood, anxiety, suspiciousness, panic attacks, flattened affect, inability to establish and maintain effective relationships, chronic sleep impairment, and suicidal ideation.  See November 2015 VA examination report.  Other medical records and the Veteran's statements are consistent with the examination reports.  Nonetheless, in analyzing the Veteran's entire disability picture, a 100 percent rating for PTSD is not warranted.  Even considering the Veteran's severe symptoms as measured by his GAF score, and the Veteran's own reports of his isolation, the fact remains the Veteran still maintains some relationships with close family.  Likewise, the Veteran engages in activities with acquaintances.  Also, in neither of his VA examinations did the examiner assess total social and occupational impairment.  The assessments were after interview and examination of the Veteran with consideration of his medical history.  Thus, they are persuasive and probative as to the level of severity of the Veteran's PTSD.  

Although the Veteran's PTSD is shown to be severe in nature, the evidence does not reflect that it approximates total occupational and social impairment.  The severe symptoms meet the rating criteria for the already-assigned initial rating of 70 percent.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable, and a rating in excess of 70 percent for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability with respect to his psychiatric symptoms.  The rating criteria for evaluating PTSD encompasses a broad canvas of symptoms as the examples of such are just examples, while the rating criteria are instead set forth in terms of level of impairment.  The Veteran's severe symptoms, including suicidal ideation, anxiety and panic are contemplated; thus, referral for extraschedular consideration is not warranted.
ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.


REMAND

Remaining Disabilities

The Board notes that in April 2011 when the Veteran was denied service connection for his back, lung, blood, and immune system disabilities, the evidence the RO considered included "[s]ervice treatment records for the period of service 9/8/76 to 5/17/91."  Additionally, in the Veteran's February 2011 VA examinations, the examiner references the Veteran's first and second active duty period in stating that the Veteran did not develop a lung condition during that time.  The examiner also stated that the Veteran was not diagnosed with a blood disorder "while on active duty during the first or second time."  The Veteran states that he injured his back during service in Germany between 1977 and 1979, but his current back condition was denied without VA examination on the basis that there was no back condition noted in service treatment records.

Unfortunately, it appears that service treatment records during the Veteran's first period of active duty have not been associated with the electronic claims file.  His service treatment records from his second period and service personnel records are associated with the file.  Thus, the Board cannot assess the adequacy of the medical determinations without these records.  The service treatment records for the Veteran's first period of active service should be associated with the electronic claims file on remand.

Additionally, since the Veteran has a present back condition and is competent to report his in-service injury to his back, the Veteran should be scheduled for a VA examination for this condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain service treatment records not already associated with the record (including from September 1976 to September 1979), and associate them with the electronic claims file.

If such records are now unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with the back claim.  The entire claims file should be reviewed by the examiner

The examiner should identify any current back disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had its onset during, or is otherwise related to, service.

A complete rationale or explanation should be provided for each opinion reached. 

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


